DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 02/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat No 9636522 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-9, 11, 14, 16, 18-19 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative (Mike Epstein) on 02/24/2021.
The application has been amended as follows: 
Claim 1 has been amended as recited below.
Claim 13 has been cancelled. 


a combined light source comprising a first light source and a second light source,
wherein the first light source is configured to emit a first light,
wherein the first light has a first wavelength,
wherein the first wavelength is in a range of 600-900 nm, 

wherein the second light source is configured to emit a second light,
wherein the second light has a second wavelength,
wherein the second wavelength is in at least one of a range of 400-600 nm and a range of 900-2500 nm,
wherein the first light and the second light are emitted toward a portion of a user's skin;
a sensor, wherein the sensor is configured to determine at least one of a melanin index (M) and a lightness (L*) of the user's skin; and
a controller circuit configured to operate the first wavelength at a first intensity and the second wavelength at a second intensity,
wherein the sensor provides at least one of a melanin index (M) and a lightness (L*) of the user's skin to the controller circuit,
wherein at least one of the first intensity and the second intensity is a function of the at least one of a melanin index (M) and a lightness (L*)

Icf = exp (Cm μ() d),
wherein Cm is a measure of the concentration of melanosomes in an epidermis of the skin portion, 
wherein Cm is determined based on one of the melanin index and the lightness,
wherein μ() relates to wavelength dependent absorption of melanin, 
wherein d relates to an optical path in the epidermis
wherein the controller circuit is arranged to adjust at least one of an intensity and a dose of a portion of the combined light source based on the melanin-index dependent irradiance correction factor.

Claim 13 (Cancelled).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792